Electronically Filed
                                                         Supreme Court
                                                         SCWC-30109
                                                         30-APR-2014
                                                         01:28 PM



                           SCWC-30109
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                       STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,
                               vs.
                       RANGIE B. ALANGCAS,
                 Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30109; CRIM. NO. 09-1-0308)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge To#oto#o, assigned by reason of vacancy)
          Petitioner/Defendant-Appellant Rangie B. Alangcas’s

application for writ of certiorari, filed on March 16, 2014, is

hereby accepted and will be scheduled for oral argument.

          The parties will be notified by the appellate clerk

regarding scheduling.

          DATED: Honolulu, Hawai#i, April 30, 2014.

 Paul J. Cunney,                     /s/ Mark E. Recktenwald
 Marcus B. Sierra,
 Dean C.M. Hoe, and                  /s/ Paula A. Nakayama
 Daniel J. Kawamoto
 for petitioner                      /s/ Sabrina S. McKenna

 Marissa H.I. Luning                 /s/ Richard W. Pollack
 for respondent
                                     /s/ Fa#auuga To#oto#o